1Terminal Disclaimer
The terminal disclaimer filed on 1 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,460,070 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-17 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach the limitations of: the plurality of power supplies comprises a plurality of power sources and a plurality of voltage rail metal lines connected to the plurality of power sources and the plurality of circuit components comprise first terminals and second terminals, wherein the first terminals are connected to the plurality of voltage rail metal lines and the second terminals are connected to each other through the plurality of metal lines, determining one or more first electrical properties of the layout, modifying the layout to change at least one of the plurality of metal lines, and determining one or more second electrical properties of the plurality of metal lines in the modified layout based on the one or more first electrical properties, in combination with other limitations as recited in independent claim 1.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11 February 2021









/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851